Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
effective as of January 3, 2006, by and between Cygne Designs, Inc., a Delaware
corporation (the “Company”), and Diversifed Apparel Resources, LLC (f/k/a
Commerce Clothing Company, LLC), a California limited liability company
(“Diversified”).

 

RECITALS:

 

WHEREAS, on the date hereof Diversified is acquiring, pursuant to the Conversion
Agreement (as defined below), shares of the Company’s Common Stock; and

 

WHEREAS, Diversified wishes to acquire, and the Company is willing to grant,
certain registration rights with respect to the shares of the Company’s Common
Stock which Diversified acquires pursuant to the Conversion Agreement and
certain other securities, which rights are set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements of the parties as set forth herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Conversion Agreement” shall mean that certain Note Conversion Agreement, dated
as of the date hereof, by and among Diversified and the Company, as amended,
modified or supplemented from time to time.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Company’s common stock, $.01 par value per share.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, and shall include any successor statute.

 

“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registered Securities” shall mean Registrable Securities the offer and sale of
which have been registered under the Securities Act pursuant to a registration
statement filed with and declared effective by the Commission.

 

“Registrable Securities” shall mean shares of Common Stock acquired by
Diversified pursuant to the Note Conversion Agreement together with any shares
of Common Stock issued or issuable upon any combination, merger, stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.



--------------------------------------------------------------------------------

“Registration Expenses” shall mean all expenses incurred by the Company in
compliance with Section 2 hereof, including, without limitation, all
registration, filing and National Association of Securities Dealers, Commission
and stock exchange fees, all fees and expenses of complying with securities or
blue sky laws (including, without limitation, fees, charges and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), all word processing, duplicating and printing expenses, messenger,
telecommunications, mailing and delivery expenses, the fees and disbursements of
counsel for the Company and of its independent public accountants, including,
without limitation, the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance, premiums and other
costs of policies of insurance against liabilities arising out of the public
offering of the Registrable Securities being registered and any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or NASDAQ, and all fees,
charges and disbursements of any special experts retained by the Company in
connection with any registration of the Registrable Securities, regardless of
whether any Registration Statement filed in connection with the Registrable
Securities is declared effective, but excluding Selling Expenses, if any,
provided that, in any case where Registration Expenses are not to be borne by
the Company, such expenses shall not include salaries of Company personnel or
general overhead expenses of the Company, auditing fees, premiums or other
expenses relating to liability insurance required by underwriters of the Company
or other expenses for the preparation of financial statements or other data
normally prepared by the Company in the ordinary course of its business or which
the Company would have incurred in any event.

 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, or any
successor rule then in force.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder, and shall include any successor statute.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and any expenses of
Diversified, including the fees and disbursements of any law firm or accounting
firm retained by Diversified.

 

Section 2. Registration Obligations of the Company.

 

(a) The Company’s Undertaking. On or before the 30th calendar day following the
date hereof (as such date may be extended pursuant to Section 2(b), the “Filing
Date”), the Company shall prepare and file with the Commission a registration
statement,m or shall amend the current registration statement filed with the
Commission on September 23, 2005, covering the resale of all of the Registrable
Securities for an offering (together with any amendments and supplements, the
“Registration Statement”). The Registration Statement required hereunder shall
be on Form S-1 or any successor form, in which case the registration shall be on
another appropriate form in accordance herewith. The Company shall use its



--------------------------------------------------------------------------------

commercially reasonable efforts to cause the Registration Statement and the
registration of the Registered Securities thereunder to be declared effective by
the Commission no later than the earlier of (i) 90 calendar days following the
date hereof (or 150 calendar days following the date hereof in the event of a
full review by the Commission), and (ii) 10 calendar days following the date on
which the Company is notifed by the Commission that the Registration Statement
will not be reviewed or is no longer subject to further review and comments (the
“Effectiveness Date”).

 

(b) Liquidated Damages. If: (i) a Registration Statement is not filed on or
prior to the Filing Date; except if Diversified fails to provide the Company
with any information that is required to be provided in the Registration
Statement with respect to Diversified pursuant to Section 5 hereof, in which
case the Filing Date shall be extended until five business days following the
date of receipt by the Company of such required information, or (ii) the
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission on or before the Effectiveness Date, or (iii) after
the Registration Statement is first declared effective by the Commission, it
ceases for any reason to remain continuously effective as to all Registrable
Securities for which it is required to be effective, or Diversified is not
permitted to utilize the prospectus therein to resell such Registrable
Securities, or in any such cases ten business days (which need not be
consecutive days) in the aggregate during any 12-month period (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i) or
(ii) the date on which such Event occurs, or for purposes of clause (iii) the
date on which such ten business day period is exceeded being referred to as
“Event Date”), then in addition to any other rights Diversified may have
hereunder or under applicable law: (x) on each such Event Date, the Company
shall pay to Diversified an amount in cash, as liquidated damages and not as a
penalty, equal to .05% of the value (based on the average closing price of the
Common Stock for the five business days preceding, but not including, the date
of this Agreement) of the Registrable Securities then held by Diversified; and
(y) on each monthly anniversary of each such Event Date, (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to Diversified an amount in cash, as liquidated
damages and not as a penalty, equal to .05% of the value (based on the average
closing price of the Common Stock for the five business days preceding, but not
including, the date of this Agreement) of any Registrable Securities then held
by Diversified. Notwithstanding the foregoing, the Filing Date and the
Effectiveness Date shall be extended and no liquidated damages shall be due to
Diversified (or any other person) hereunder if, and to the extent, such
extension is due to delays caused by the failure of Diversified to deliver to
the Company any information that the Company requires to satisfy the
requirements of Regulation S-X under the Securities Act (“Regulation S-X”) in
respect of the Registration Statement, or the failure of Ernst & Young,
independent accountants for Diversified, to deliver a letter, dated as of a date
not more than two days prior to the Filing Date or the Effectiveness Date, as
the case may be, in form and substance reasonably satisfactory to the Company,
to the effect that (x) they are independent accountants within the meaning of
the Securities Act, (y) in their opinion, the financial statements of the
Acquired Business included in the Registration Statement which were reported on
by such firm and the unaudited financial statements of the business acquired
from Diversified (the “Acquired Business”)included in the Registration Statement
comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the Acquired Business financial
statements included in the Registration Statement satisfy the requirements of
Regulation S-X, and (z) covering such other matters as are customary in
accountants’ comfort letters delivered in connection with underwritten public
offerings (collectively, “Permitted Delay Events”).



--------------------------------------------------------------------------------

(c) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall, as expeditiously as possible:

 

(1) Furnish to Diversified and the underwriters, if any, not less than two days
prior to the filing of such documents with the Commission, copies of the
proposed Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference after the initial filing
of the Registration Statement, which documents will be subject to the review of
Diversified and any such underwriters;

 

(2) Prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement or if necessary, file a new
registration statement covering the then remaining Registrable Securities,
subject to the terms and conditions hereof (which registration statement shall
for purposes hereof be deemed to be a Registration Statement upon the filing
thereof) and prospectus supplements pursuant to Rule 424 under the Securities
Act as may be necessary to keep such registration effective for (i) a period of
twelve (12) months, (ii) until Diversified has completed the distribution
described in the Registration Statement or (iii) until all Registrable
Securities may be freely sold without any volume, timing or other restrictions
pursuant to Rule 144 or otherwise, whichever last occurs;

 

(3) Cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement or
supplement to such prospectus;

 

(4) Furnish such number of prospectuses and preliminary prospectuses in
conformity with the requirements of the Securities Act and other documents
incident thereto, including any amendment of or supplement to the prospectus as
Diversified from time to time may reasonably request;

 

(5) Notify Diversified as promptly as commercially practicable (i)(A) when any
prospectus supplement or post-effective amendment to the Registration Statement
is proposed to be filed; (B) when the Commission notifes the Company whether
there will be a “review” of the Registration Statement and whenever the
Commission comments in writing on the Registration Statement (the Company shall
upon request provide true and complete copies thereof and all written responses
thereto to Diversified); and (C) with respect to the Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
during the period of effectiveness of the Registration Statement for amendments
or supplements to the Registration Statement or prospectus or for additional
information; (iii) of the issuance by the Commission or



--------------------------------------------------------------------------------

any other federal or state governmental authority of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or of the happening of
any event as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and at the request of Diversified, promptly prepare
and furnish to Diversified a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

(6) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;

 

(7) Cause all such Registered Securities to be listed on each securities
exchange or national automated quotation system on which similar securities
issued by the Company are then listed or, if not then listed, cause such
Registered Securities to be included on the OTC Bulletin Board or whatever
exchange or national automated quotation system, if any, the Board of Directors
of the Company determines is appropriate;

 

(8) Provide a transfer agent and registrar for all Registered Securities and a
CUSIP number for all such Registered Securities, in each case not later than the
effective date of such registration;

 

(9) Make available for inspection during regular business hours by Diversified,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by Diversified
or such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by Diversified or such underwriter, attorney or accountant
in connection with such registration statement. Records which the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(A) the disclosure of such



--------------------------------------------------------------------------------

Records is, in the opinion of counsel for Diversified, reasonably necessary to
avoid or correct any misstatement or omission in the registration statement,
(B) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, or (C) the disclosure of such Records is
required by any governmental regulatory body with jurisdiction over any seller
of Registrable Securities. Diversified, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, shall notify the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of the Records deemed confidential;

 

(10) Cooperate with Diversified and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing the
Registered Securities to be sold, without any restrictive legends, in such
denominations and registered in such names as the managing underwriter(s) may
request at least two business days prior to any sale thereof to the
underwriters, if applicable;

 

(11) Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
month after the effective date of the Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act;

 

(12) In connection with any underwritten offering pursuant to the Registration
Statement filed pursuant to Section 2 hereof, the Company will enter into any
underwriting agreement reasonably necessary to effect the offer and sale of the
Registrable Securities, provided such underwriting agreement contains customary
underwriting, indemnification and contribution provisions, which indemnification
and contribution provisions shall be in all material respects similar to the
provisions of Section 4 hereof;

 

(13) Use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as
Diversified reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable Diversified to consummate the
disposition in such jurisdictions of the Registrable Securities owned by
Diversified (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction);

 

(14) Use its best efforts to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable Diversified
to consummate the disposition of such Registrable Securities; and

 

(15) Take all such other actions as the underwriters, if any, and Diversified in
all other cases reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split or combination of shares).



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, in addition to the Permitted Delay Events,
the Company may delay the filing of the Registration Statement for a reasonable
period of time (not to exceed 45 days at any one time and not to be exercised
more than once in any 365-day period) and shall not be liable for liquidated
damages as provided in Section 2(b) if within five days of the decision of the
Board of Directors of the Company to delay such filing, the Company provides
Diversified with a certificate signed by the Chairman of the Board of Directors
of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, the filing of the Registration Statement would require
disclosure of information not otherwise then required to be disclosed and that
such disclosure would adversely affect any material business opportunity,
transaction or negotiation then contemplated by the Company. The Company shall
give prompt notice to Diversified of the end of any delay period under this
subsection.

 

Section 3. Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses shall be borne
by Diversified.

 

Section 4. Indemnification; Contribution.

 

(a) To the extent permitted by law, the Company will indemnify Diversified, each
of its officers, directors, members and partners, and each person controlling
Diversified, with respect to which registration, qualification or compliance has
been effected pursuant to this Agreement, each director and controlling person
of the Company and each officer of the Company who signed the Registration
Statement, and each underwriter, if any, and each person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions,
proceedings or settlements, if such settlements are effected with the written
consent of the Company, in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like, any amendments or supplements
thereto and any documents incorporated by reference therein) incident to any
such registration, qualification or compliance, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or the Exchange Act or any other applicable
securities laws or other federal, state or common law or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and will reimburse Diversified, each of its officers, directors,
members and partners, and each person controlling Diversified, each such
director, controlling person and officer, each such underwriter and each person
who controls any such underwriter, for any legal and any other expenses
reasonably incurred in connection with investigating and defending or settling
any such claim, loss, damage, liability, action or proceeding; provided,
however, that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by Diversified or
such underwriter and stated to be specifically for use



--------------------------------------------------------------------------------

therein. Such indemnity obligation shall remain in full force and effect
regardless of any investigation made by or on behalf of Diversified and shall
survive the transfer of Registrable Securities by Diversified.

 

(b) To the extent permitted by law, Diversified will indemnify the Company, each
of its directors, officers and controlling persons, and each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of the
Securities Act or the Exchange Act or the rules and regulations thereunder,
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and such directors, officers, members, partners,
persons, underwriters or control persons for any legal or any other expenses
reasonably incurred in connection with investigating and defending or settling
any such claim, loss, damage, liability, action or proceeding, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by Diversified
and stated to be specifically for use therein; provided, however, that the
liability of Diversified hereunder shall be limited to an amount equal to the
net proceeds received by Diversified from the sale of Registered Securities as
contemplated herein giving rise to such liability.

 

(c) Each party entitled to indemnification under this Section 4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement, unless such failure
to notify materially adversely affects the Indemnifying Party’s ability to
defend such action. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(d) If the indemnification provided for in this Section 4 shall for any reason
be unenforceable or otherwise unavailable by an Indemnified Party, although
otherwise available in accordance with its terms, then each Indemnifying Party
shall, in lieu of indemnifying such Indemnified Party, contribute to the amount
paid or payable by such Indemnified Party as a



--------------------------------------------------------------------------------

result of the losses, claims, damages, liabilities or expenses with respect to
which such Indemnified Party has claimed indemnification, in such proportion as
is appropriate to reflect the relative fault of the Indemnified Party on the one
hand and the Indemnifying Party on the other in connection with the statements
or omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault, in the case of an untrue statement, alleged untrue statement, omission or
alleged omission, shall be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by the Indemnifying Party or the Indemnified Party, and
such parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement, alleged statement, omission or alleged
omission. The Company and Diversified agree that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro rata
allocation or by any other method of allocation which does not take into account
such equitable considerations. The amount paid or payable by an Indemnified
Party as a result of the losses, claims, damages, liabilities or expenses
referred to herein shall be deemed to include any legal fees, charges or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending against any action or claim which is the subject
hereof. In no case, however, shall Diversified be responsible for a portion of
the contribution obligation in excess of the net proceeds received by
Diversified from the sale of securities as contemplated herein giving rise to
such liability. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.

 

(e) Anything to the contrary contained in this Section 4 notwithstanding,
Diversified shall not be liable for any indemnification or contribution in
excess of the net proceeds received by it from any sale of Registrable
Securities which has been registered hereunder.

 

Section 5. Obligations of Diversified. Diversified shall (i) furnish to the
Company such information regarding Diversified and the distribution proposed by
Diversified as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement, and (ii) complete and execute all
questionnaires, powers of attorney, underwriting agreements and other documents
required under the terms of any underwriting agreement.

 

Section 6. Transfer or Assignment of Registration Rights. The rights to cause
the Company to register the securities granted to Diversified by the Company
under Section 2 may be transferred or assigned by Diversified to a permitted
transferee or assignee of any of Diversified’s Registrable Securities; provided,
however, that the Company is given written notice by Diversified at the time of
or within a reasonable time after said transfer or assignment, stating the name
and address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned; and
provided, further, that the transferee or assignee of such rights assumes the
obligations of Diversified under this Agreement.

 

Section 7. Adjustments Affecting Registrable Securities. The Company will not
take any action, or permit any change to occur, with respect to the Registrable
Securities which would adversely affect the ability of Diversified to include
such Registrable Securities in a registration undertaken pursuant to this
Agreement or which would adversely affect the marketability of such Registrable
Securities in any such registration.



--------------------------------------------------------------------------------

Section 8. Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement shall be governed by and construed
in accordance with the laws of the State of California, without application of
the conflicts of laws principles thereof. The Company and Diversified hereby
consent and agree that the state or federal courts located in Los Angeles
County, City of Los Angeles, shall have exclusive jurisdiction to hear and
determine any claims or disputes between the parties pertaining to this
Agreement or to any matter arising out of or relating to this Agreement;
provided, that the parties acknowledge that any appeals from those courts may
have to be heard by a court located outside of Los Angeles County. The Company
and Diversified expressly submit and consent in advance to such jurisdiction in
any action or suit commenced in any such court, and each party hereby waives any
objection that such credit party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Company and Diversified hereby waive personal service of the summons,
complaint and other process issued in any such action or suit and agrees that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such party at the address specified in Section 12
of this Agreement and that service so made shall be deemed completed upon such
party’s actual receipt thereof. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. Therefore, to
achieve the best combination of the benefits of the judicial system and of
arbitration, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.

 

Section 9. Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

Section 10. Entire Agreement; Amendment. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subjects hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated, except by a written instrument signed by the
Company and Diversified.

 

Section 11. Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof or thereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys fees’ in addition to any other available remedy.



--------------------------------------------------------------------------------

Section 12. Notices, etc. All notices or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by facsimile, by recognized overnight courier marked for overnight
delivery, or by registered or certified mail, postage prepaid, addressed as
follows: (a) if to Diversified, 5804 E. Slauson Ave., Diversified, California
90040, fax: (323) 728-1641, Attention: Hubert Guez, or (c) if to the Company, 11
West 42nd Street, New York, New York 10036, fax: (212) 997-7758, Attention:
President, or such other addresses as shall be furnished by like notice by such
party. All such notices and communications shall, when sent by facsimile
(immediately thereafter confirmed by telephone), be effective when sent, or if
sent by nationally recognized overnight courier service, be effective one
business day after the same has been delivered to such courier service marked
for overnight delivery, or, if mailed, be effective when received.

 

Section 13. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner so as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement. If any provision contained in this
Agreement is determined to be invalid, illegal or unenforceable as written, a
court of competent jurisdiction shall, at any party’s request, reform the terms
of this Agreement to the extent necessary to cause such otherwise invalid
provisions to be enforceable under applicable law.

 

Section 14. Titles and Subtitles. The titles of the sections, paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.

 

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day,
month and year first written above.

 

CYGNE DESIGNS, INC.

By:

 

/s/ Bernard Manuel

--------------------------------------------------------------------------------

Name:

 

Bernard Manuel

Title:

 

President

DIVERSIFIED APPAREL RESOURCES, LLC

By:

 

/s/ Hubert Guez

--------------------------------------------------------------------------------

Name:

 

Hubert Guez

Title:

 

President